Motion for Rehearing Granted, Memorandum Opinion filed July 30, 2020,
Withdrawn, Appeal Reinstated, and Order filed September 24, 2020.




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-20-00355-CV
                                ____________

BEECHNUT LIQUOR LLC, A TEXAS LIMITED LIABILITY COMPANY;
       AND DONATUS KOGULUCHUKWU OKAFOR, Appellant

                                     V.

  THE STATE OF TEXAS; THE TRANSIT AUTHORITY OF HOUSTON
        MTA, TEXAS; AND THE SPECIAL PURPOSE DISTRICT OF
              HARRIS-FT. BEND ESD 100, TEXAS, Appellee


                 On Appeal from the 419th District Court
                          Travis County, Texas
                 Trial Court Cause No. D-1-GN-19-004209

                                  ORDER

     On July 30, 2020, this court issued an opinion dismissing this appeal. On,
August 12, 2020, appellant filed a motion for rehearing.       The motion is
GRANTED.
      This court’s opinion filed July 30, 2020, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

      On June 15, 2020, the court reporter informed this court that no reporter’s
record was taken. Accordingly, appellant’s brief is due October 26, 2020.



                                           PER CURIAM



Panel Consists of Justices Christopher, Jewell, and Hassan.